



Exhibit 10.2


SEMTECH CANADA CORPORATION
 
August 28, 2018
 
Mr. Gary M. Beauchamp
c/o Semtech Canada Corporation
4281 Harvester Road
Burlington, ON  L7L 5M4
 
Dear Gary:
 
You and Semtech Canada Corporation (the “Company”) are parties to an agreement
dated August 17, 2015 (the “Agreement”). The portion of the Agreement titled
“Treatment of Equity Awards In a Change in Control” is hereby amended by
replacing the date “September 1, 2018” therein with “September 1, 2021”. Except
for that change, the Agreement continues in effect in accordance with its terms.


To confirm your acceptance of the terms included in this agreement, please sign
and return a copy of this agreement to me.
 
IN WITNESS WHEREOF, you and the Company have caused this agreement to be duly
executed and delivered on the day and year first written above.


Semtech Canada Corporation


By:
/s/ Emeka N. Chukwu
Name:
Emeka N. Chukwu
Its:
President and Chief Financial Officer





Acknowledged and Agreed:


By:
/s/ Gary M. Beauchamp
 
Gary M. Beauchamp




